Citation Nr: 0001192	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for rheumatoid 
arthritis.  
2. Entitlement to service connection for residuals of right 
femoral fracture.  
3. Entitlement to service connection for right hip 
disability.  
4. Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left tibia, with knee 
involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1950 to December 
1952.  

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The case was last 
remanded to the RO in October 1996, and it is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for rheumatoid arthritis 
is not plausible.  
2. The claim for service connection for residuals of a right 
femoral fracture is not plausible.  
3. The veteran's right hip disability was first present many 
years after service and is not due to, nor has it been 
chronically worsened by, the veteran's service-connected 
disabilities of the left lower extremity.  
4. Prior to October 19, 1993, the veteran's service-connected 
residuals of a fracture of the left tibia, with knee 
involvement, were manifested primarily by malunion of the 
tibia with moderate left knee disability.  
5. There was increased and constant left knee pain with 
marked joint line tenderness documented from October 19, 
1993, indicating marked left knee disability from then 
through November 16, 1993, when medical evidence shows 
improvement.  
6. Subsequent to November 16, 1993, the veteran's residuals 
of a fracture of the left tibia, with knee involvement, 
have been manifested primarily by malunion of the tibia 
with moderate left knee disability.  


CONCLUSIONS OF LAW

1. The claim for service connection for rheumatoid arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
2. The claim for service connection for residuals of a 
fracture of a right femoral fracture is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  
3. Right hip disability was not incurred in or aggravated by 
service; it is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
4. Prior to October 19, 1993, the criteria for a rating in 
excess of 20 percent for residuals of a fracture of the 
left tibia, with knee involvement, were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999). 
5. The criteria for a 30 percent rating for residuals of a 
fracture of the left tibia, with knee involvement, were 
met from October 19, 1993, through November 16, 1993.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).  
6. Subsequent to November 16, 1993, the criteria for a rating 
in excess of 20 percent for residuals of a fracture of the 
left tibia, with knee involvement, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

During service, the veteran sustained a fracture of the left 
ankle, which was treated by bone graft and fusion.  Later, 
but while still in service, he sustained further injuries, 
including fractures of the toes of the left foot.  In a 
rating decision dated in April 1953, the RO determined that 
the residuals of fractures of the left ankle and toes and 
metatarsals of the left foot produced a single disability and 
rated it as severe injury of the left foot and ankle with a 
30 percent rating effective from the day following separation 
from service in December 1952.  

Post-service, in July 1958, the veteran was in an automobile 
accident and received multiple injuries including a fracture 
of the right femur.  During hospitalization, the veteran 
sustained a non-displaced greenstick fracture of the distal 
third of the left tibia, when attempting to turn in bed.  The 
attending physician stated that with the previous arthrodesis 
of the left ankle, the tortional strain of the foot hanging 
on the bedclothes was apparently too much for the somewhat 
osteoporotic tibia.  In a rating decision dated in June 1959, 
the RO granted service connection for residuals of fracture 
of the distal third of the left tibia on a secondary basis 
and assigned a noncompensable rating from January 1959.  In a 
rating decision dated in July 1980, the RO determined that 
residuals of the left tibia fracture included left knee 
involvement and granted an increased rating from 
noncompensable to 10 percent effective from January 1980.  In 
a rating decision dated in early 1984, the RO continued the 
30 percent rating for the left foot and ankle and the 10 
percent rating for left tibia fracture residuals, with knee 
involvement.  

In February 1990, the veteran filed his claims for increased 
ratings for his service-connected disabilities and stated he 
would like to have his right leg service-connected secondary 
to his left leg condition.  In a rating decision dated in 
February 1991, the RO continued the 30 percent rating for the 
left foot and ankle, increased the rating for left tibia 
fracture residuals, with knee involvement, from 10 percent to 
20 percent and denied service connection for right leg 
condition.  The veteran's disagreement with the decision led 
to this appeal.  

During the course of the appeal, the RO granted service 
connection on a secondary basis for low back disability, 
traumatic arthritis of the right ankle and traumatic 
arthritis of the right knee.  The RO has explained that it 
interpreted the veteran's claim for service connection for a 
right leg condition as comprising claims for each of the 
major joints (ankle, knee and hip) as well as the post-
service right femoral fracture (by way of aggravation).  The 
RO informed the veteran that the grant of service connection 
for traumatic arthritis of the right knee and right ankle 
constituted a full grant of the benefit sought (service 
connection) relative to these two joints.  The RO then 
explained its denial of service connection for residuals of 
the right femoral fracture and right hip disability, and the 
veteran continued his appeal.  

In addition, during the appeal period the RO granted a total 
rating based on unemployability due to service-connected 
disabilities and determined that the service-connected 
disabilities are both permanently and totally disabling.  
Also, during the appeal period the veteran withdrew the claim 
for an increased rating for the left foot and ankle 
disability.  During the course of the appeal, the RO denied 
service connection for rheumatoid arthritis, and the veteran 
perfected his appeal as to that issue.  The RO continued the 
20 percent rating for residuals of a fracture of the left 
tibia, with knee involvement.  

In summary, the issues currently before the Board are 
entitlement to service connection for rheumatoid arthritis, 
service connection for residuals of a right femoral fracture 
and right hip disability and entitlement to a rating in 
excess of 20 percent for residuals of a fracture of the left 
tibia, with knee involvement. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Further, if arthritis is manifested to a degree of 10 percent 
within a year of separation from service, service connection 
may be presumed.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, 38 C.F.R. § 3.310(a) provides that disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that increase in severity of a nonservice-connected 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As a preliminary matter, the Board must determine with 
respect to each of the veteran's claims whether the veteran 
has presented evidence of a well-grounded claim, that is, 
whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused or chronically worsened by the service-
connected condition.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

Rheumatoid Arthritis

The veteran's service medical records include no complaint, 
finding or diagnosis of rheumatoid arthritis.  VA outpatient 
records show that rheumatoid arthritis was first diagnosed in 
1990 and that the veteran has received continuing treatment 
for rheumatoid arthritis involving multiple joints since that 
time.  The Board has reviewed all available VA outpatient 
records and examination reports, as well as clinical records 
and letters from private physicians who have treated the 
veteran.  In addition, the Board has reviewed the transcript 
of the veteran's October 1991 hearing at the RO.  

The veteran contends that his rheumatoid arthritis is 
proximately due to and the result of his service-connected 
disability of the left foot and ankle or residuals of a 
fracture of the left tibia with left knee involvement.  He 
also has contended that the service-connected disabilities 
have aggravated the disability of rheumatoid arthritis.  

Upon review of the evidence, the Board finds that the 
veteran's claim for service connection for rheumatoid 
arthritis is not plausible as there is no medical evidence 
suggesting the presence of rheumatoid arthritis within a year 
of the veteran's discharge from service, suggesting that the 
rheumatoid arthritis is otherwise etiologically related to 
service or suggesting that any service-connected disability 
has caused or aggravated the veteran's rheumatoid arthritis.  
The Board is left with the veteran's assertions regarding 
etiology and aggravation of the claimed disability.  However, 
the veteran, as a lay person, is not competent to furnish 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 493, 494 (1992).  With a claim such as this, where 
the determinative issue involves medical opinions as to 
etiology and aggravation, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinions and he has submitted no 
cognizable evidence to support his claim, the claim for 
service connection for rheumatoid arthritis is not well 
grounded and must be denied.  

Residuals of a right femoral fracture

The record shows that in July 1958, several years after 
service, the veteran was in a head-on motor vehicle accident 
and sustained multiple injuries, including an open comminuted 
fracture of the right femur.  The veteran contends that the 
medical evidence indicates that the fracture of the right leg 
was reset at an angle in 1958 to accommodate the residuals of 
the fracture and ankylosis of the left ankle, thereby 
warranting service connection for residuals of the right 
femur fracture on a secondary basis.  At the hearing in 
October 1991, the veteran testified that at the time of the 
accident, surgeons set his right leg at a 45-degree angle to 
allow him to walk better with his service-connected fused 
left ankle joint.  The veteran testified that because of 
this, he developed pain and problems walking.  

The medical evidence of record includes a report dated in 
December 1958 from Philip Zeiter, M.D., in which he gave a 
detailed account of the veteran's July 1958 injuries and 
described the treatment he received at Good Samaritan 
Hospital.  Dr. Zeiter stated that X-rays disclosed a severely 
comminuted fracture at the junction of the mid and distal 
one-third of the shaft of the right femur with some 
overriding of the major fragment.  He stated that open 
reduction with cleansing, debridement and internal 
intramedullary fixation of the right femoral shaft was 
performed.  Dr. Zeiter reported that the veteran was 
discharged from the hospital in August 1958 for further 
convalescence at home.  He further stated that as of December 
1958 the veteran's wounds and fractures had healed 
sufficiently for the veteran to resume his occupation in 
about one month.  

Clinical records from Richard M. Loeffler, M.D., show that in 
November 1986 the veteran reported that he was contemplating 
surgery on his right leg, which would be a derotation 
osteotomy of the right femur.  Dr. Loeffler noted the history 
of severe injuries in 1958 with placement of an 
intramedullary rod in the right femur.  Dr. Loeffler noted a 
rather severe external rotation deformity of the femur.  Dr. 
Loeffler observed that when the veteran walked, he externally 
rotated his right leg about 50 degrees and he said he was 
sure the veteran was putting severe stress on his hip and 
knee.  

The record includes a December 1986 Operative Report from St. 
Vincent's Hospital.  It was noted that the veteran had 
progressively increasing discomfort associated with external 
rotation malunion 30 years earlier.  The veteran had failed 
to respond to conservative treatment measures and reportedly 
developed severe patellofemoral arthritis with complete loss 
of joint space and ankle pain as well.  The preoperative 
diagnosis was status post femur fracture, remote, with 
external rotation, 80-degree malunion.  The 1986 operations 
were a closed intramedullary proximal femur corrective 
osteotomy with internal rotation to 10 degrees, external 
rotation position, and insertion of a Grosse-Kempf 
interlocking nail with correction of external rotation 
deformity and proximal and distal nail fixation.  

At a VA neuropsychiatric examination in August 1990, the 
veteran gave a history of a fracture of his right tibia in an 
automobile accident in July 1958.  He said that when the 
tibia was repaired, a pin was placed into it, but the lower 
portion of the right leg was rotated out at 45 degrees to 
make it more compatible with the left foot and ankle problem.  
He said that for that reason the right hip and knee and ankle 
began to wear out and in 1987 the lower portion of the right 
femur was sawed through about three inches above the knee, 
and the leg was put back into line.  He said that as a 
result, his right leg was 3/4 of an inch shorter than the left.  
After examination, the diagnosis included, "Residuals of 
fracture of the right femur with first surgery rotating the 
lower portion of the leg 45 degrees outward and then pinned.  
Later the pin was removed and the leg was sawed through and 
replaced in the correct position but it was 3/4 of an inch 
shorter than the left."  

The record does not include a hospital summary or operation 
report from Good Samaritan Hospital documenting the details 
of the December 1958 surgery on the veteran's right femur and 
the rationale for the particular procedure employed.  The RO 
has advised the veteran that these documents could be 
pertinent to his claim, but he has not furnished them to the 
RO.  The veteran did provide authorization for VA to request 
his records, but in a reply to the RO's request received at 
the RO in April 1999, Good Samaritan Medical Center reported 
there was no record of the veteran's admission to the 
hospital.  

Other than the veteran's hearing testimony, the August 1990 
VA neuropsychiatric examination report is the only evidence 
supporting his contention that the external rotation 
deformity of the right femur, which required surgical 
correction, was due to or aggravated by his service-connected 
left ankle and foot disability, including the fusion of the 
left ankle.  The Board notes, however, that the evidence 
supporting the veteran's claim is the history recorded by the 
examiner, and that the history, which states that the veteran 
fractured his right tibia rather than his right femur is, in 
that respect, inaccurate.  The physician noted the veteran's 
statement as to the rotation of the right leg in 1958, but 
did not comment on this, nor did the physician include this 
in the diagnosis he reported.  In this regard, the Board 
notes that evidence that is simply information recorded by an 
examiner, unenhanced by any additional comment by the 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, the 
veteran's hearing testimony cannot be regarded as competent 
testimony on this matter because the veteran, as a lay 
person, is not qualified to provide medical opinions or 
diagnoses.  See Espiritu at 494.  In the absence of medical 
evidence of a nexus between any service-connected disability 
and the claimed disability, i.e., residuals of a fracture of 
the right femur, an essential element of a well-grounded 
claim is absent, and the claim must be denied.  


Right hip disability

The service medical records do not show, nor does the veteran 
contend, that right hip disability was present in service.  
Rather, the veteran contends that his right hip disability 
was caused or chronically worsened by his service-connected 
disabilities of the left lower extremity.  The Board finds 
the claim for service connection for right hip disability 
plausible, and thus well grounded.  The Board is satisfied 
that relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In a letter dated in April 1980, Dennis R. Assenmacher, M.D., 
who was commenting on the veteran's left knee condition, 
noted that the veteran had a history of left ankle fusion in 
service and a history, in 1958, of an open femur fracture, 
which was pinned with an intramedullary rod with a subsequent 
loss of internal rotation of the right hip.  Dr. Assenmacher 
said that because of the veteran's previous ankle fusion and 
his previous loss of rotation of the right hip secondary to 
the fractured femur, he might have had an increased chance of 
injuring his left knee.  

At the August 1990 VA neuropsychiatric examination, the 
veteran's complaints included pain in his right hip.  Ranges 
of motions of the right hip were flexion from 0 to 35 degrees 
and extension from 0 to 25 degrees.  X-rays of the right hip 
showed minimal arthritic changes.  

The record includes a March 1992 letter from W. W. Zimmerman, 
D.O., who stated that he was aware of the veteran's 1958 
injury to the right leg.  He asserted that the injury to the 
right leg was not sufficient, if the veteran had not had the 
previous injury, to cause the disability the veteran had 
encountered since them.  He went on to state that the 
veteran's left leg fusion was a fact prior to the right leg 
injury.  Dr. Zimmerman then said:  "His hip, knee and ankle 
joints are wearing irregular causing possible joint 
replacement.  If it wasn't for the left leg, there would be 
no problems with the right leg."  

Other evidence of record includes a VA X-ray report dated in 
early August 1995 in which the radiologist stated that a view 
of the pelvis revealed minimal arthritis of the right hip.  
Clinical records from Glenn H. Carlson, M.D., show that in 
mid-August 1995 the veteran complained of right hip pain and 
gave a history of having fallen on his right hip a month 
earlier.  On examination, there was excellent motion of the 
right hip, with pain directly over the greater trochanter.  
Dr. Carlson stated that X-rays revealed a right greater 
trochanteric nondisplaced fracture.  

In the report of a December 1997 VA fee-basis orthopedic 
examination conducted at Knox Community Hospital, the 
physician stated he had reviewed the claims file in its 
entirety, but he did not mention the veteran's right hip.  In 
June 1998, the RO requested that the physician do a complete 
right hip examination with X-rays and that he provide an 
opinion as to whether any disability of the right hip was due 
to or had been aggravated by the service-connected 
disabilities of the left lower extremity.  

In a September 1998 addendum report, the physician who 
conducted the December 1997 VA fee-basis examination reported 
he had re-examined the veteran.  He stated that the veteran 
had markedly diminished range of motion of the right hip, and 
he said the right hip was nearly frozen.  The physician 
stated that this was likely due to degenerative arthritis as 
a result of the femur fracture that the veteran suffered in 
1958.  

A September 1998 report of X-rays of the right hip taken at 
Knox Community Hospital shows that the radiologist stated 
there was a track in the shaft of the femur suggesting a 
prior rod had been in position.  He stated that several 
granular calcifications were seen in soft tissue and the 
femoral head and neck appeared intact with the femoral head 
in good position in the acetabulum.  The impression included 
negative hip.  

The evidence outlined in the preceding paragraphs is the only 
evidence on record that addresses the veteran's right hip 
disability.  Dr. Zimmerman's opinion attributing essentially 
all disabilities of the veteran's right lower extremity, 
including right hip disability, to his service-connected left 
ankle disability, is in the Board's judgment outweighed by 
the other available evidence.  In particular, the Board gives 
greater weight to the opinion of the VA fee-basis physician, 
as he reviewed the entire record and recently examined the 
veteran's right hip.  He attributed the right hip disability 
to degenerative arthritis resulting from the post-service 
right femur fracture in 1958 rather than to service or the 
service-connected disabilities of the left lower extremity.  
Further, none of the other evidence concerning the right hip 
provides any medical opinion as to etiology.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim for service connection for right hip 
disability on either a direct or secondary basis.  

Rating for residuals of a fracture of the left tibia, with 
knee involvement

As outlined earlier, in its February 1991 rating decision the 
RO granted an increased rating, to 20 percent, for residuals 
of a fracture of the left tibia, with knee involvement.  The 
veteran disagreed with the 20 percent rating, arguing that 
his service-connected disability has become more severe over 
time and warrants a higher rating.  The Board finds the claim 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Additionally, the facts relevant to this claim 
have been properly developed and the statutory obligation of 
VA to assist in the development of the claim had been 
satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of a fracture of the left tibia, with knee 
involvement.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

VA outpatient records show that in August 1989, the veteran 
was seen with complaints of worsening of knee pain, left 
greater than right.  On examination, there was crepitation on 
motion of both knees, and there was tenderness at the medial 
aspect of the left knee.  

In a letter dated in January 1990, Arun Patel, M.D., reported 
that he had followed the veteran since 1986.  Dr. Patel noted 
symptoms associated with the left ankle fusion and also 
stated that the veteran had recently been starting to have 
symptoms in the left knee.  He stated that clinical and 
radiological examination revealed the veteran had developed 
early degenerative changes in the left knee.  Dr. Patel 
reported that he had advised the veteran that should his 
symptoms get very severe in the future, he might require 
further surgical correction.  

At a VA orthopedic consultation in March 1990, there was pain 
on extension and flexion of the left knee, and the physician 
noted effusion.  The plan after examination included steroid 
injections and physical therapy.  X-ray findings were 
consistent with knee joint effusion and mild degenerative 
arthritis.  

At the August 1990 VA neuropsychiatric examination, the 
veteran reported that his left knee hurt and swelled a lot.  
He also said that it popped and cracked.  In addition, he 
reported that his left knee had given out at times and he had 
fallen.  On examination, extension was normal and flexion was 
70 percent of normal.  At about 7 inches above the knee, the 
circumference of the right thigh was 19 inches, and the 
circumference of the left thigh was 18 inches.  X-rays showed 
minimal arthritis of the left knee and evidence of an old 
healed fracture of the distal shaft of the left tibia.  The 
veteran also underwent a VA special orthopedic examination in 
August 1990.  On examination, the left knee was stable and 
there was motion from 0 to 130 degrees with no effusion.  The 
left knee showed pain, aching tenderness and crepitus with 
motion.  The diagnosis included fracture of the left tibia 
with internal derangement of the left knee.  

VA outpatient records dated from September 1990 to September 
1991 show that the veteran was seen on a continuing basis for 
treatment of rheumatoid arthritis.  In January 1991 the 
veteran was seen with complaints of anterior left knee pain 
after a fall on his left knee.  Range of motion was from 0 to 
120 degrees, and the knee was stable to varus and valgus 
stress.  VA X-rays of the left knee in January 1991 showed 
mild narrowing of both the medial and lateral joint 
compartments and minimal spurring at the tibial spines.  The 
radiologist's impression was mild osteoarthritis.  

At a VA special orthopedic examination in September 1991, the 
veteran's complaints included continuous left knee pain along 
with continuous left foot and ankle pain.  The physician 
noted the veteran's history of left ankle fracture and fusion 
in service and tibia fracture in 1958.  He noted the 
subsequent history of leg pain, knee pain and some soreness 
and tenderness.  Examination of the left knee showed some 
slight crepitus and tenderness and soreness with motion.  
There was motion from 0 degrees to 130 degrees of flexion.  
There was no effusion, and the left knee was stable to stress 
testing.  The tibia was well aligned with no deformity.  The 
diagnosis included residual fracture of the left tibia with 
knee impairment.  

In a letter dated in October 1991, Dr. Zimmerman reported 
that the veteran's left knee symptoms included pain and 
swelling.  He stated there was flexion of the knee to 95 
degrees with crepitus.  

At the October 1991 hearing, the veteran testified that he 
had constant left knee pain and that the knee became swollen 
when he walked.  He said he could extend it fully, but could 
flex it only 20 to 25 degrees; later in the hearing he 
testified that he could flex it to 90 degrees.  He testified 
that his left knee gave out approximately twice a week and 
sometimes more often.  He testified that it caused him to 
fall.  The veteran emphasized that his left knee hurt "real 
bad."  

In VA outpatient records dated in January 1992 it was noted 
that the veteran had rheumatoid arthritis and was followed 
for bilateral knee pain.  His complaints at that time 
included bilateral knee pain.  On examination, knee range of 
motion was from 0 to 120 degrees of flexion, bilaterally, and 
there was medial joint line tenderness.  It was noted that 
X-rays of both knees showed degenerative changes with 
osteophyte formation.  The clinical impression was rheumatoid 
arthritis with degenerative joint disease of both knees.  The 
veteran stated he was not interested in injection or surgery.  
The clinical records show that in July 1992 range of motion 
of the left knee was from 0 to 105 degrees of flexion.  
X-rays reportedly still showed good joint space.  In January 
1993, range of motion of the left knee was from 0 to 110 
degrees of flexion, strength was 5/5, effusion was minimal, 
Lachman's was negative and there was joint line tenderness.  
X-rays reportedly showed good joint line space and minimal 
degenerative joint disease.  

Clinical records dated in January 1993 from Dr. Patel, 
Sunforest Orthopedics, Inc., show that the veteran's 
complaints included pain in the left knee on the medial side 
without any instability.  Examination of both knees showed 
medial joint line tenderness, atrophy of the quadriceps 
muscles and no limitation of motion.  X-rays showed 
degenerative changes of both knees, right worse than left.  
Dr. Patel stated that radiologically there did not appear to 
be rheumatoid affection of the veteran's knees.  Dr. Patel 
next saw the veteran October 19, 1993, when the veteran 
complained of increased pain in the left knee with episodes 
of feelings of instability, but no locking.  The veteran said 
that the pain woke him up at night, and he said the pain was 
constant.  Examination showed definite tenderness over the 
medial joint line and patellofemoral grating.  The diagnosis 
was possible medial meniscal tear.  In early November 1993, 
Dr. Patel noted the veteran continued to have pain in the 
medial side of the left knee with marked tenderness.  A 
Magnetic Resonance Imaging study suggested multiple 
degenerative tears in the meniscus.  

An operative report from St. Vincent Medical Center shows 
that the veteran underwent left knee arthroscopy on November 
9, 1993.  The surgeon, Dr. Patel, reported he found various 
grades of chondromalacia and also a small degenerative tear 
of the anterolateral horn of the lateral meniscus and a small 
lateral and medial tear of the medial meniscus 
(degenerative).  The postoperative diagnosis was left knee 
degenerative osteoarthritis.  Admission, surgery and 
discharge were on the same date, November 9, 1993.  Dr. 
Patel's clinical records show that on November 16, 1993, a 
week following the surgery, the veteran's wounds had healed 
satisfactorily, but he still had some effusion.  Dr. Patel 
stated that symptomatically the veteran was much better than 
before and would increase his activity as tolerated.  The 
veteran was to return as needed.  

In October 1994 the veteran returned to Dr. Patel because of 
pain in the left knee.  The veteran reported the pain started 
a few days earlier.  He said the pain was constant and had 
grown progressively worse.  Examination showed definite 
effusion in the knee joint and tenderness all over the area.  
There was no evidence of infection.  There was good range of 
motion except for limitation by the effusion.  Dr. Patel 
stated that X-rays on the date of the examination did not 
show any further degenerative changes.  The knee was injected 
with cortisone and when seen a few days later, the veteran 
said that his symptoms were better and the pain was bearable.  
Dr. Patel noted that aspiration had not shown any bacteria.  
The veteran was advised to return to the office as needed.  
There were no further entries concerning the veteran's left 
knee.  

At a VA examination in August 1995, the veteran complained of 
multiple joint pain, including the knees.  Examination of the 
knees showed pain, tenderness and soreness with motion in 
both knees.  There was some mild crepitation with motion.  
There was motion form 0 to 120 degrees of flexion in both 
knees, and the knees were stable.  X-rays of the left knee 
revealed arthritis with narrowing of the lateral joint space.  
The impression was arthritis.  

At a VA fee-basis examination in December 1997, the physician 
reported that both knees flexed to 100 degrees and extended 
to 0 degrees.  Apley, McMurray, drawer and Lachman's signs 
were negative.  The impression included rheumatoid arthritis, 
bilateral knees.  X-rays were taken at Knox Community 
Hospital, and the radiologist's impression was minimal 
degenerative arthritis of the left knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

According to the Rating Schedule, a 20 percent rating is 
warranted for moderate impairment of the knee, with recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A rating of 30 percent or higher is warranted for differing 
degrees of ankylosis of the knee, with a 40 percent rating 
requiring ankylosis in flexion between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  A 30 
percent rating may be assigned for limitation of flexion of 
the leg to 15 degrees whereas limitation of flexion to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal knee motion ranges from extension of 0 degrees 
to flexion of 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula, with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Based on the medical evidence on file, the Board concludes 
that a rating in excess of 20 percent for the residuals of 
fracture of the left tibia, with knee involvement, is not 
warranted prior to October 19, 1993.  In the period prior to 
that date, the tibia fracture residuals with left knee 
involvement were manifested primarily by degenerative 
arthritis of the left knee with slight limitation of motion, 
joint line tenderness, pain on use and atrophy of muscles of 
the left thigh.  The veteran's complaints of instability of 
the left knee during that period were not verified by 
clinical testing.  There was no evidence of limitation of 
extension of the left knee during that period, and 
measurements of flexion of the left knee ranged from 95 
degrees to 130 degrees, which even at its lower limit does 
not warrant a compensable rating under Diagnostic Coed 5260.  
The veteran reported aching pain and examiners found crepitus 
and tenderness on examination.  Notwithstanding the measured 
atrophy of the quadriceps in August 1990, strength was 
measured at 5/5 in January 1993.  The Board concludes, 
therefore, that for the period prior to October 19, 1993, the 
X-ray findings of minimal degenerative changes coupled with 
the tenderness and slight limitation of motion of the left 
knee demonstrated clinically were commensurate with the 
currently assigned 20 percent rating under Diagnostic Code 
5262 because such findings indicate malunion of the tibia 
with moderate knee disability.  However, even with 
consideration of 38 C.F.R. § 4.40, 4.45 and 4.59, the degree 
of limitation of motion and accompanying tenderness and 
weakness indicated by the atrophy of the quadriceps 
identified by medical examiners do not, in the Board's 
opinion, meet or more nearly approximate the criteria for a 
higher evaluation under any potentially applicable diagnostic 
code.  

As of October 19, 1993, Dr. Patel documented the veteran's 
complaints of increased and constant left knee pain with 
episodes of feelings of instability.  Dr. Patel found marked 
joint line tenderness and patellofemoral grating.  The 
findings were confirmed by the November 1993 surgery, which 
revealed tears of the anterolateral horn of the lateral 
meniscus and a lateral and medial tear of the medial 
meniscus.  In view of the increased symptoms requiring 
surgery in November 1993, the Board finds that from October 
19, 1993, the veteran's disability is appropriately described 
as malunion of the tibia with marked knee disability.  Thus, 
a 30 percent rating is warranted under Diagnostic Code 5262 
from October 19, 1993, through November 16, 1993, when Dr. 
Patel said the veteran was symptomatically much better.  
However, even with consideration of 38 C.F.R. § 4.40, 4.45 
and 4.59, it is the opinion of the Board that neither alone, 
nor with the accompanying pain, did the degree of disability 
during that period meet or more nearly approximate the 
criteria for a 40 percent rating under any potentially 
applicable diagnostic code.  

In view of Dr. Patel's November 16, 1993, statement that the 
veteran was symptomatically much better, the absence of 
clinical records documenting any left tibia or left knee 
problems until October 1994, and subsequent clinical records 
and examination reports again showing the disability being 
manifested primarily by degenerative arthritis of the left 
knee with slight limitation of motion, tenderness and pain on 
motion, the Board concludes that the currently assigned 20 
percent rating under Diagnostic Code 5262 is appropriate 
subsequent to November 16, 1993.  Dr. Patel's records do 
document a flare-up of left knee symptoms in October 1994, 
with effusion in the knee joint and tenderness in the entire 
area.  The Board notes, however, that the flare-up lasted 
only slightly more than a week and that after a cortisone 
injection the veteran reported his symptoms to be better.  
Further, there is no indication that he again sought either 
VA or private treatment for left knee problems during the 
remainder of the appeal period.  The remaining medical 
evidence concerning residuals of left tibia fracture with 
knee involvement comes from the August 1995 and December 1997 
VA examinations, which showed slight limitation of motion and 
some pain on motion of the left knee, but no instability.  
Thus, even with consideration of 38 C.F.R. § 4.40, 4.45 and 
4.59, review of the medical evidence for the period 
subsequent to November 16, 1993, does not, in the Board's 
opinion, indicate that the disability picture meets or more 
nearly approximates the criteria for a 30 percent rating 
under any potentially applicable diagnostic code.  

With respect to the rating during each period for residuals 
of a fracture of the left tibia with knee involvement, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  Other than the one-day admission for surgery in 
November 1993, there is no evidence that at any time since 
the initial left tibia fracture in 1958 has the veteran been 
hospitalized due to residuals of the fracture.  The 
demonstrated manifestations of the disability are consistent 
with the assigned evaluations, and, in the Board's judgment, 
the record does not indicate that the average industrial 
impairment resulting from the veteran's residuals of a 
fracture of the left tibia, with knee involvement, would be 
in excess of that contemplated by the assigned evaluation for 
each period.  Therefore, the Board finds that the criteria 
for submission for assignment of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  




ORDER

Service connection for rheumatoid arthritis is denied.  

Service connection for residuals of right femoral fracture is 
denied.  

Service connection for right hip disability is denied.  

A rating in excess of 20 percent for residuals of a fracture 
of the left tibia, with knee involvement, prior to October 
19, 1993, is denied.  

A 30 percent rating for residuals of a fracture of the left 
tibia, with knee involvement, is granted from October 19, 
1993, through November 16, 1993, subject to the applicable 
criteria governing the payment of monetary benefits.  

A rating in excess of 20 percent for residuals of a fracture 
of the left tibia, with knee involvement, subsequent to 
November 16, 1993, is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

